Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 17-20 have been withdrawn as being directed to a non-elected invention.  Claims 1-10, 13-16, 21 and 22 are under examination at this time.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should recite “in the presence of primary biliary cholangitis (PBC) subjects’ intrahepatic lymphocytes”.  Appropriate correction is required.

Withdrawn Rejections
The rejection of claims 1-10, 13-16 and 21-22 under 35 U.S.C. 101 has been withdrawn in view of applicant’s amendments to claim 1 and applicant’s arguments.  Specifically, applicant has identified 36 specific epitopes that are immunogenic for human betaretrovirus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13-16 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to a method for the detection of past or present betaretrovirus infection in a subject, prior to a treatment, the method comprising:
selecting a plurality of reactive betaretrovirus-specific epitopes from non-reactive betaretrovirus epitopes, said betaretrovirus-specific epitopes exhibiting increased cytokine release in the presence of PBC subjects' intrahepatic lymphocytes (IHL) as compared to non- reactive epitopes at a confidence interval of p<0.001;
incubating a biological sample from the subject, the biological sample comprising immune effector-producing cells, with one or more betaretrovirus-specific epitopes, the betaretrovirus-specific epitopes comprising at least 7 contiguous amino acids from any one of SEQ ID Nos:1-36; 
measuring the production of one or more immune effectors by the immune effector-producing cells; 
wherein the subject is at risk for having or had a betaretroviral infection when the level of one or more immune effectors is one standard deviation or more from an equivalent control with no betaretroviral-specific epitope added.
	The method steps as a whole are not clear.  The preamble states that the method is to determine the risk, previous history and/or presence of a betaretrovirus infections.  The first step is selecting reactive betaretroviral epitopes that exhibit increased cytokine release in the presence of a PBC subjects’ IHL.  It is not clear if this PBC subject is the same subject being tested or a different subject.  Further, it is not clear why IHL cells are used when the method relates to determining the risk, previous history and/or presence of a betaretrovirus infections.  Furthermore, it is not clear if the reactive betaretroviral epitopes are the same as or different from SEQ ID NOs:1-36.  In addition, if the level of one or more immune effectors is one or more standard deviations from a control what does this mean for PBC?  It is also not clear how the production of one or more immune effectors indicates that a subject, who is not currently infected with a betaretrovirus, is at risk of a betaretroviral infection [claim 1] and is also at risk of cancer or liver disease [claim 2]. The claim is very confusing and should be amended to clearly state the steps and reagents used in the claimed method.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648